Exhibit 10.1
UNIT CORPORATION
ANNUAL BONUS PERFORMANCE PLAN
 
(Effective October 21, 2008)
 


 
I.  
Purpose.

 
The purpose of this Annual Bonus Performance Plan (this “Plan”) is to enhance
the ability of Unit Corporation (the “Company”) and its Operating Segments to
attract, motivate, reward and retain key Employees, to strengthen their
commitment to the success of the Company and to align their interests with those
of the Company’s shareholders by providing compensation to these designated key
Employees based on the achievement of Performance Objectives. To this end, the
Plan provides a means of rewarding Participants based on the performance of the
Company, its Operating Segments, and the individual.
 
II.  
Administration.

 
This Plan shall be administered by the Compensation Committee of the Board or
such other committee appointed by the Board from time to time to administer the
Plan and to perform the functions set forth in this Plan ("Committee"). The
Committee shall have full authority to establish the rules and regulations
relating to this Plan, and
 
·  
to interpret this Plan and those rules and regulations,

 
·  
to determine the Performance Objectives,

 
·  
to establish the available bonus pool,

 
·  
to decide the facts in any case arising under this Plan,

 
·  
to determine the Participants in this Plan, the Award opportunities for the
Participants and whether the Award opportunities shall be based on the
Performance Objectives of the Company, the Performance Objectives of one or more
Operating Segments, the Performance Objectives of the individual or a
combination thereof, and

 
·  
to make all other determinations and to take all other actions necessary or
appropriate for the proper administration of this Plan, including the delegation
of that authority or power, where appropriate.

 
The Committee’s administration of this Plan, including all rules and
regulations, interpretations, selections, determinations, approvals, decisions,
delegations, amendments, terminations and other actions, shall be final and
binding on all persons, including the Company, its stockholders and the
Participants and their beneficiaries.
 
III.  
Eligible Employees.

 
Participation shall be limited to those Employees selected by the Committee to
participate in the Plan for each Performance Period.
 
IV.  
Establishment of Awards.

 
Before (or as soon thereafter as reasonably possible) the commencement of each
Performance Period, the Committee shall establish for that Performance Period
the Performance Objectives of the Company and/or Operating Segments, the
Participants and the total bonus pool.  The total bonus pool available for the
Performance Period shall be increased by the target bonus attributable to
individual Performance Objectives for any Participant who is provided an Award
after that pool has been established.  The Committee shall determine (i) the
Employees who shall be Participants during each Performance Period, (ii) whether
Awards for each Participant shall be based on the achievement of Performance
Objectives of the Company, the Performance Objective of one or more Operating
Segments, the Performance Objectives of the individual or on a combination of
the achievement of these Performance Objectives, and (iii) the Award
opportunities for each Participant, including the extent to which
 
1
 
Awards will be payable for actual performance between each level of the
Performance Objectives.  In no event may the aggregate target Awards based on
individual Performance Objectives or the aggregate bonuses actually payable
based on such individual Performance Objectives exceed the total bonus pool
available for a Performance Period.  The Company shall notify each Participant
of the applicable Performance Objectives for that Participant and his or her
corresponding Award opportunities for each Performance Period.
 
V.  
Payment of Awards.

 
Awards under this Plan shall be payable as follows:
 
i. Except to the extent otherwise determined by the Committee, any Award shall
be paid to a Participant under this Plan only in accordance with the terms of
this Plan and only on the attainment of the Performance Objectives established,
adjusted and applied by the Committee for that Participant as provided in this
Plan. The Committee shall be the sole and exclusive arbiter of the extent, if
any, to which the Performance Objectives have been attained, and the amount of
the Award, if any, that is payable to each Participant.
 
ii. Before March 15 of the calendar year following the calendar year in which
the Performance Period ends, the Committee shall determined the amount of the
Award, if any, payable to each Participant.  After the Committee has determined
the amount of the annual Award that may be payable to each Participant, the
Award shall be paid to each Participant no later than March 15th of the calendar
year following the calendar year in which the Performance Period ends provided
that the Participant is employed with the Company or one of its Operating
Segments on the date that the Award is paid.  Notwithstanding the foregoing, the
payment of an Award may be deferred under the terms of the Unit Corporation
Executive Nonqualified Excess Plan.
 
iii. Awards shall be paid in cash.
 
iv. This Plan is intended not to be subject to Section 409A of the Code,
together with any related regulations and guidance promulgated thereunder
(“Section 409A”), and will be interpreted in a manner consistent with
that.  Despite anything else in this Plan to the contrary, if at the time of a
Participant’s termination of employment the Participant is a “specified
employee” within the meaning of Section 409A (as determined in accordance with
the methodology established by the Company as in effect on the date of
termination) (a “Specified Employee”), and the amounts payable under this Plan
are determined to be subject to Section 409A, then the Company shall defer
making paying of such payments or benefits under this Plan (without any
reduction in such payments or benefits ultimately paid or provided to the
Participant) until the date that is the first business day after the date that
is six months following the Participant’s “separation from service” within the
meaning of Section 409A of the Code (the “Delayed Payment Date”); provided,
however, that if the Participant dies following the date of termination but
before the Delayed Payment Date, such amounts shall be paid to the personal
representative of the Participant’s estate within 30 days following the
Participant’s death.
 
VI.  
Termination of Employment.

 
Except as otherwise provided in Section X, an Award for a Performance Period
shall be payable to any Participant only if he or she is employed by the Company
or one of its Operating Segments on the payment date for Awards payable in
respect of that Performance Period, unless the Participant’s employment was
terminated before the payment date because of his or her (i) death,
(ii) Disability or (iii) retirement after attaining age 63, in which event the
Participant will be entitled to a pro-rata portion (which shall be calculated
based on the ratio of the number of calendar days worked in the Performance
Period to the total number of calendar days in the Performance Period) of the
Award otherwise payable in respect of that Performance Period.
 
2
 
VII.  
Adjustments.

 
The Committee may, at the time Performance Objectives are determined for a
Performance Period, or at any time before the final determination of Awards in
respect of that Performance Period, provide for the manner in which performance
will be measured against the Performance Objectives or may adjust the
Performance Objectives to reflect the impact of specified corporate transactions
(such as a stock split or stock dividend), special charges, accounting or tax
law changes and other extraordinary or nonrecurring events.
 
VIII.  
Designation of Beneficiary.

 
In the event of a Participant’s death before full payment of any Award under
this Plan, unless that Participant shall have designated a beneficiary or
beneficiaries in accordance with this Section, payment of any Award due under
this Plan shall be made to the Participant’s estate. A beneficiary designation
under this Plan, or revocation of a prior beneficiary designation, will be
effective only if it is made in writing on a form provided by the Company,
signed by the Participant and received by the Benefits Department of the
Company.  If a beneficiary has been designated under this Plan and that
beneficiary dies before receiving any payment of an Award or if that designation
shall for any reason be illegal or ineffective, Awards payable under this Plan
shall be paid to the Participant’s estate.
 
IX.  
Amendment or Termination.

 
The Board may modify, amend or terminate this Plan at any time in its sole
discretion and from time to time and subject to the rights under any other
agreement the Employee may have with the Company, no Employee has any right to
payment under the terms of this Plan  until an Award is actually paid to the
Employee; provided , however , that this Plan may not be amended or terminated
through and including the calendar year in which a Company Change in Control
occurs (i) at the request of a third party who has indicated an intention or
taken steps reasonably calculated to effect a Company Change in Control or
(ii) otherwise in connection with, or in anticipation of, a Company Change in
Control which has been threatened or proposed, in either case provided a Company
Change in Control shall actually have occurred.
 
X.  
Company Change in Control.

 
Despite any provision in this Plan to the contrary, on the occurrence of a
Company Change in Control, the following provisions shall apply:
 
i. The minimum Award payable to each Participant in respect of the Performance
Period in which the Company Change in Control occurs shall be the greatest of:
 
(A)        the Award or other annual bonus paid or payable to the Participant in
respect of the Performance Period before the year in which the Company Change in
Control occurs;
 
(B)         the Award amount that would be payable to the Participant assuming
that the Company achieved the target level of the Performance Objectives for the
Performance Period; and
 
(C)         the Award amount that would be payable to the Participant based on
the Company’s actual performance and achievement of applicable Performance
Objectives for the Performance Period through the date of the Change in Control.
 
ii. Despite anything to the contrary contained in this Plan, in the event that
following the date of a Company Change in Control and before the payment date
for Awards payable in respect of the Performance Period in which the Company
Change in Control occurs a Participant’s employment is terminated by the Company
and/or its Operating Segments without Cause or by the Participant for Good
Reason, that Participant shall be entitled to receive, within 30 days following
the date of termination, the Award otherwise payable under the terms of this
Plan in respect of that Performance Period as if he or she had remained in the
employ of the Company (or the Operating Segment, as applicable) through the
payment date for Awards payable in respect of the Performance Period; provided
that, if the Participant is entitled to an Award with respect to the Performance
Period under a Key Employee Change of Control
 
3
 
Contract with the Company, then that Participant shall receive, within 30 days
following the Participant’s “separation from service” within the meaning of
Section 409A of the Code, the greater of (A) the amount determined in accordance
with this Section X.ii and (B) the amount determined under Section 6(a)(i)(A)(5)
of such Key Employee Change of Control Contract (or such other provision of such
contract that provides for the payment of a pro-rata portion of the “Highest
Annual Bonus” (as defined in the Key Employee Change of Control
Contract)).   Notwithstanding the foregoing , in the event that the Participant
is a Specified Employee and the Company determines that the Award is subject to
Section 409A of the Code, the Award shall instead be paid on the Delayed Payment
Date; provided, however, that if the Participant dies following the date of
termination but before the Delayed Payment Date, such amounts shall be paid to
the personal representative of the Participant’s estate within 30 days following
the Participant’s death.
 
iii. If a Participant’s employment is terminated by the Company and/or its
Operating Segments without Cause before the date of a Company Change in Control
but the Participant reasonably demonstrates that the termination (A) was at the
request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Company Change in Control or (B) otherwise
arose in connection with, or in anticipation of, a Company Change in Control
which has been threatened or proposed, the termination shall be deemed to have
occurred after a Company Change in Control for purposes of this Agreement.
 
XI.  
Miscellaneous Provisions.

 
i. Neither the establishment of this Plan, nor any action taken under this Plan,
shall be construed as giving any Employee or any Participant any right to be
retained in the employ of the Company or any of its Operating Segments.
 
ii. A Participant’s rights and interests under this Plan may not be assigned or
transferred, except as provided in Section IX, and any attempted assignment or
transfer shall be null and void and shall extinguish, in the Committee’s sole
discretion, the Company’s obligation under this Plan to pay Awards with respect
to that Participant.
 
iii. This Plan shall be unfunded. The Company shall not be required to establish
any special or separate fund, or to make any other segregation of assets, to
assure payment of Awards.  No Participant or any other person shall have any
right to or interest in any fund or specific asset or assets of the Company by
virtue of this Plan or by reason of any Award that has been made to him or her,
but has not yet been paid.
 
iv. The Company shall have the right to deduct from Awards paid any taxes or
other amounts required by law to be withheld.
 
v. Nothing contained in this Plan shall limit or affect in any manner or degree
the normal and usual powers of management, exercised by the officers and the
Board or committees thereof, to change the duties or the character of employment
of any Employee of the Company or any of its Operating Segments or to remove the
individual from the employment of the Company or any of its Operating Segments
at any time, all of which rights and powers are expressly reserved.
 
vi. To the extent not preempted by federal law, this Plan shall be determined in
accordance with the laws of the State of Delaware.
 
vii. No member of the Committee or of the Board and no Employee or
representative of the Company or any of its Operating Segments shall be liable
for any action or determination made in good faith by the Committee or the Board
or by any such Employee or representative with respect to this Plan or any
Award. No Employee or representative of the Company and no member of the Board
or of the Committee shall be subject to any liability with respect to duties
under this Plan, unless such person acts fraudulently or in bad faith. To the
maximum extent permitted by law, the Company shall indemnify each member of the
Board, each member of the Committee, and any Employee or representative of the
Company or any of its
 
4
 
Operating Segments who was or is a party, or is threatened to be made a party,
to any threatened, pending or completed proceeding, whether civil, criminal,
administrative or investigative, brought with respect to this Plan or with
respect to that person’s conduct (actual or alleged) in connection with this
Plan.
 
viii. This Plan document, together with any Awards established by the Committee
under this Plan, contain all of the terms and provisions of and all conditions
applicable to this Plan, and supersedes any previous discussions,
communications, understandings or agreements, written or oral, between the
Company and any Participant with respect to this Plan as well as all prior
actions that may have been taken by the Board of Directors or the Committee
relating to this Plan.
 
XII.  
Definitions.

 
i. “Award” shall mean the cash incentive award earned by a Participant under
this Plan for any Performance Period.
 
ii. “Base Salary” shall mean the Participant’s annual base salary actually paid
by the Company and/or any of its Operating Segments and received by the
Participant during the applicable Performance Period. Annual base salary does
not include (a) Awards under this Plan, (b) long-term incentive awards,
(c) signing bonuses or any similar bonuses, (d) imputed income from such
programs as executive life insurance, or (e) nonrecurring earnings such as
moving expenses, and is based on salary earnings before reductions for such
items as contributions under Sections 125 or 401(k) of the Code or under any
nonqualified deferred compensation plan or agreement.
 
iii. “Board” shall mean the Board of Directors of the Company.
 
iv. “Cause” shall mean:
 
(A)        the willful and continued failure of the Participant to perform
substantially the Participant’s duties as then in effect (other than any such
failure resulting from incapacity due to physical or mental illness or following
the Participant’s delivery of a Notice of Termination for Good Reason), after a
written demand for substantial performance is delivered to the Participant by
the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or the Chief Executive Officer of the
Company believes that the Participant has not substantially performed the
Participant’s duties, or
 
(B)         the willful engaging by the Participant in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.
 
For purposes of this Section XII.iv, no act or failure to act, on the part of
the Participant, shall be considered “willful” unless it is done, or omitted to
be done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based on (A) authority given under a resolution duly
adopted by the Board, or if the Company is not the ultimate parent corporation
of the affiliated companies and is not publicly-traded, the board of directors
of the ultimate parent of the Company (the “Applicable Board”) or (B) the advice
of counsel for the Company shall be conclusively presumed to be done, or omitted
to be done, by the Participant in good faith and in the best interests of the
Company.  The cessation of employment of the Participant shall not be deemed to
be for Cause unless and until there shall have been delivered to the Participant
a copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Applicable Board (excluding the
Participant, if the Participant is a member of the Applicable Board) at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to the Participant and the Participant is given an opportunity,
together with counsel for the Participant, to be heard before the Applicable
Board), finding that, in the good faith opinion of the Applicable Board, the
Participant is guilty of the conduct described in clauses (A) or (B) of this
Section XII.iv, and specifying the particulars thereof in detail.
 
5
 
v. “Company Change in Control” shall be deemed to have occurred as of the first
day that any one or more of the following conditions shall have been satisfied:
 
(A)           Any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) becomes the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 15% or more of either (x)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (y) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (A), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
company controlled by, controlling or under common control with the Company
(each, an “Affiliated Company”) or (iv) any acquisition pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (C) of
this definition; provided, that if the Board of Directors of the Company
determines in good faith that a Person became the beneficial owner of 15% or
more of the Outstanding Company Common Stock inadvertently (including, without
limitation, because (x) such Person was unaware that it beneficially owned a
percentage of Outstanding Company Common Stock that would cause a Change of
Control or (y) such Person was aware of the extent of its beneficial ownership
of Outstanding Company Common Stock but had no actual knowledge of the
consequences of such beneficial ownership under this Plan) and without any
intention of changing or influencing control of the Company, then the beneficial
ownership of Outstanding Company Common Stock by that Person shall not be deemed
to be or to have become a Change of Control for any purposes of this Plan unless
and until such Person shall have failed to divest itself, as soon as practicable
(as determined, in good faith, by the Board of Directors of the Company), of
beneficial ownership of a sufficient number of Outstanding Company Common Stock
so that such Person's beneficial ownership of Outstanding Company Common Stock
would no longer otherwise qualify as a Change of Control;
 
(B)           Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;
 
(C)           Consummation by the Company of a reorganization, merger, statutory
share exchange or consolidation or similar transaction involving the Company or
any of its subsidiaries, a sale or other disposition of all or substantially all
of the assets of the Company or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
corporation resulting from such Business Combination
 
6
 
or any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 15% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
 
(D)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
vi. “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
vii. “Disability” shall mean [(A) with respect to a Participant party to a Key
Employee Change of Control Contract [or other employment agreement],
“Disability” as defined in such Key Employee Change of Control Contract [or
other employment agreement], or (B) in all other cases, “Disability” will be
deemed to have occurred if the Participant is eligible to receive benefits under
the Company’s long-term disability plan for a period of three (3) months or
more.
 
viii. “Employee” shall mean any employee of the Company or any of its Operating
Segments.
 
ix. “Good Reason” shall mean (A) with respect to a Participant party to a Key
Employee Change of Control Contract [or other employment agreement], “Good
Reason” (or words of similar meaning) as defined in Contract [or employment
agreement], or (B) in all other cases, the occurrence after a Company Change in
Control of any of the following events or conditions without the Participant’s
express written consent:
 
(A)         a material adverse change in the Participant’s status, title,
position or responsibilities (including reporting responsibilities) which, in
the Participant’s reasonable judgment, or the assignment to the Participant of
any duties or responsibilities which, in the Participant’s reasonable judgment,
are materially and adversely inconsistent with such status, title, position or
responsibilities;
 
(B)         a material reduction by the Company in the Participant’s Base Salary
as in effect immediately prior to the Change in Control or as the same may be
increased from time to time;
 
(C)         the Company’s requiring the Participant to be based at any place
outside a 30-mile radius from the Participant’s business office location
immediately before the Company Change in Control, except for reasonably required
travel on Company business which is not materially greater than such travel
requirements before the Change in Control;
 
(D)         the material failure by the Company to continue to provide the
Participant with compensation and benefits substantially similar (in terms of
benefit levels and/or reward opportunities) to those provided for under the
Participant’s Employment Agreement, if applicable, and those provided to him or
her under any of the employee benefit plans in which the Participant becomes a
participant, or the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive the Participant of
any material fringe benefit enjoyed by him or her at the time of the Company
Change in Control; and
 
(E)         any material breach by the Company of any provision of the
Participant’s employment agreement with the Company, if any.
 
In order to invoke a termination for Good Reason, the Participant shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (A) through (E) within 90 days following the Participant’s
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the Company
shall have 30 days following receipt of such written notice (the “Cure Period”)
during
 
7
which it may remedy the condition.  In the event that the Company fails to
remedy the condition constituting Good Reason during the applicable Cure Period,
the Participant’s “separation from service” (within the meaning of Section 409A
of the Code) must occur, if at all, within two years following such Cure Period
in order for such termination as a result of such condition to constitute a
termination for Good Reason.
 
x. “Operating Segment”, for any Performance Period, shall mean a division or,
subsidiary (directly or indirectly owned) of the Company.
 
xi. “Participant”, for any Performance Period, shall mean an Employee selected
by the Committee to participate in this Plan for that Performance Period.
 
xii. “Performance Objectives”, for any Performance Period, shall mean:
 
(A)           For the Company and/or Operating Segment(s) - one or more
financial or operational performance objectives of the Company and/or Operating
Unit(s) established by the Committee in accordance with Section IV, which may
include threshold Performance Objectives, target Performance Objectives and
maximum Award Performance Objectives. In addition to any other that may be
deemed appropriate by the Committee, Performance Objectives may be expressed in
terms of:
 
·  
Net earnings or net income (before or after taxes);

 
·  
Earnings per share;

 
·  
Net operating profit;

 
·  
Operating earnings;

 
·  
Operating earnings per share;

 
·  
Return measures (including, but not limited to, return on assets, capital,
equity, or sales);

 
·  
Cash flow (including, but not limited to, operating cash flow, free cash flow,
and cash flow return on capital);

 
·  
Earnings before or after taxes, interest, depreciation, and/or amortization and
including/excluding capital gains and losses;

 
·  
Gross or operating margins;

 
·  
Share price (including, but not limited to, growth measures and total
shareholder return);

 
·  
Margins;

 
·  
Operating efficiency;

 
·  
Customer satisfaction;

 
·  
Employee satisfaction;

 
·  
Working capital targets;

 
·  
Revenue growth;

 
·  
Growth of Assets; and

 
·  
Safety goals;

 
or any combination thereof.  Any of these Performance Objectives may be
expressed as an objective before specified items. Performance Objectives may be
expressed as a combination of Company and/or Operating Unit(s)
 
8
 
Performance Objectives and may be absolute or relative (to prior performance or
to the performance of one or more other entities or external indices) and may be
expressed in terms of a progression within a specified range.
 
(B)         For the individual – performance ratings, as determined by the
Committee in its annual performance review process for the applicable
Performance Period.
 
"Performance Period" shall be the period beginning January 1st and ending
December 31st of each calendar year unless a shorter or different period is
otherwise determined by the Committee.

 
9